Citation Nr: 0616411	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-20 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	David R. Daniels, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1955, and again from December 1955 to December 
1971.  The veteran died in  September 1998.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and June 2003 rating decisions 
of the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined that no 
new and material evidence had been received to reopen the 
previously denied claim of entitlement to service connection 
for the cause of the veteran's death. The appellant filed a 
timely appeal of this determination to the Board.


FINDINGS OF FACT

1.  In a March 1999 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death; the RO notified the 
appellant of its decision and of her appellate rights; the 
appellant did not appeal the decision within the allotted 
time and the decision became final.

2.  Evidence added to the record since the March 1999 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the appellant's claim and 
raises a reasonable possibility of substantiating the claim.

3.  The veteran died on September [redacted], 1998 at the age of 66; 
the immediate cause of the veteran's death as shown on the 
death certificate was acute myocardial infarction due to or 
as a consequence of coronary artery disease; another 
condition identified as significant in contributing to the 
veteran's death was pulmonary emphysema; an autopsy was not 
performed.

4.  At the time of the veteran's death, the veteran was 
service-connected for chronic obstructive pulmonary disease, 
evaluated as 30 percent disabling, anxiety with depression, 
evaluated as 30 percent disabling, and residuals of a 
fracture of the right thumb, evaluated as noncompensable, for 
a combined total evaluation of 50 percent disabling.

5.  The evidence does not show that the veteran's coronary 
artery disease had its onset during service, or that this 
disorder was otherwise related to a disease or injury of 
service origin.

6.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.


CONCLUSION OF LAW

1.  Evidence received since the March 1999 rating decision is 
new and material; the claim of entitlement to service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2005). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in February and June2003, the 
appellant was furnished notice of the type of evidence needed 
in order to substantiate her application to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death, as well as the type of evidence VA would 
assist her in obtaining.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claim.

In addition, by way of March and June 2003 rating decisions, 
a January 2004 Statement of the Case, and an October 2005 
Supplemental Statement of the Case, the RO advised the 
appellant of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on their behalf), and 
provided the basis for the decisions regarding the claim.  
These documents, when considered together with RO's VCAA and 
development letters, also provided the appellant with 
adequate notice of the evidence which was not of record, 
additional evidence that was necessary to substantiate the 
claim, and also specifically informed the appellant of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on her behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply  all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided on these latter two elements, the 
Board finds no prejudice in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, supra.  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service medical 
records, private and VA medical records, a VA examination, 
the veteran's death certificate, an amended death 
certificate, and statements of the appellant in support of 
her claim. 

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Application to reopen the appellant's claim of 
entitlement to service connection for cause of the 
veteran's death.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the March 
1999 RO decision denying service connection for the cause of 
the veteran's death includes private and VA medical records, 
a VA examination, an amended death certificate, and 
statements of the appellant in support of her claim.

Of particular significance are the amended death certificate 
and a VA examination dated in September 2005.  The amended 
death certificate indicated that, in addition to acute 
myocardial infarction due to or as a consequence of coronary 
artery disease, pulmonary emphysema was added as another 
condition identified as significant in contributing to the 
veteran's death.  The VA examination report dated in 
September 2005 also indicated that, while the veteran may 
have had chronic obstructive pulmonary disease, this 
condition did not substantially add to the cause of the 
veteran's death.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the appellant's claim.  The Board also finds 
that this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the March 1999 RO decision 
denying service connection for cause of death and, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claims and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the appellant's application to reopen 
her claim of entitlement to service connection for the cause 
of the veteran's death is reopened.

III.  Service connection for the cause of the veteran's 
death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died on September [redacted], 1998 at the age of 66.  The immediate 
cause of the veteran's death as shown on the death 
certificate was acute myocardial infarction due to or as a 
consequence of coronary artery disease.  The amended death 
certificate adds pulmonary emphysema as another condition 
identified as significant in contributing to the veteran's 
death.  An autopsy was not performed.  At the time of the 
veteran's death, the veteran was service-connected for 
chronic obstructive pulmonary disease, evaluated as 30 
percent disabling, anxiety with depression, evaluated as 30 
percent disabling, and residuals of a fracture of the right 
thumb, evaluated as noncompensable, for a combined total 
evaluation of 50 percent disabling.

In this case, the appellant contends that the veteran's death 
was due to his service-connected conditions, or due to a 
heart condition that had its onset in service.  The medical 
evidence in this case consists of the veteran's service 
medical records, private and VA treatment records, and a VA 
examination dated in September 2005. 

The veteran's service medical records indicate that he was 
seen in November 1963 for a rapid heart beat with 
palpitations.  No chest pains were indicated. The veteran was 
indicated to have tachycardia secondary to anxiety and 
stress, although a November 1963 EKG was within normal 
limits.  A Medical Examination dated in June 1966 indicated 
that the veteran was normal in all respects.  A May 1971 
chest x-ray indicated no active inflammatory disease and 
unremarkable cardiac silhouette, and a May 1971 EKG was 
normal.  The veteran's discharge examination in May and 
November 1971 was indicated to be normal in all respects, 
with the exception of apical pleural thickening on the right 
of a chest x-ray and defective vision.  This examination also 
indicated a normal EKG upon service separation.  

Post-service medical records indicated that in 1984 the 
veteran was diagnosed with gastritis, severe osteoarthritis 
of the spine, diabetes mellitus type II, and chest pain 
syndrome (noncardiac).  Records dated in 1986 reveal that the 
veteran suffered from chronic obstructive pulmonary disease, 
diabetes mellitus type II, degenerative osteoarthritis and 
chronic gastritis.  He was on liquid oxygen at that time.  A 
1987 VA treatment note indicated that the veteran had 
undergone cardiac and pulmonary function tests that were not 
suggestive of cardiac or significant pulmonary disease.  He 
was seen in the psychiatric service due to concern that many 
of he veteran's symptoms represented anxiety.  In June 1996, 
x-rays of the veteran's chest indicated that cardiac size was 
within normal limits and that the lungs were clear.  The 
study was noted to be essentially negative.

In September 1998, the veteran went to the emergency room 
with chest pain.  The veteran described the onset of pain as 
sudden.  EKG revealed bradycardia with ST elevation in the 
interior leads.  A later EKG revealed sinus tachycardia with 
first degree AV block and acute inferior posterior 
infarction.  The veteran was treated and transferred to ICU, 
but soon after failed to respond to treatment and died.

In order to assist with her claim, the appellant was provided 
with a VA examination in September 2005.  The VA examiner 
indicated that he had reviewed the veteran's claims file and 
noted the veteran's medical history in the report.  The 
examiner noted the veteran's episode of tachycardia in 1963, 
but also noted that no significant heart disease was found at 
that time.  The examiner went on to examine the veteran's 
history of heart and lung problems since service.  After this 
review, the examiner indicated that the most recent pulmonary 
function data suggested minimal chronic obstructive pulmonary 
disease from physical findings.  The examiner indicated that 
the veteran died of acute myocardial infarction with 
arrhythmias.  Although the veteran had chronic obstructive 
pulmonary disease, that examiner stated that he did not feel 
that the chronic obstructive pulmonary disease substantially 
added to the veteran's cause of death.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service.  Service connection will be granted to a 
veteran that develops a heart condition in service or within 
one year of service.  38 C.F.R. § 3.303, 3.307, 3.309.  Here, 
however, while the evidence does indicate one episode of 
possible tachycardia in 1963, contemporary records indicated 
a normal EKG at the time and in all subsequent tests in 
service.  Upon service separation, the veteran was found to 
be normal with respect to any cardiac condition, and the 
veteran's medical records do not indicate a heart condition 
within one year of service and for many years after service.  
With respect to the veteran's service-connected chronic 
obstructive pulmonary disease, the VA examiner, who examined 
the veteran's file in connection with the claim, did not feel 
that this disease substantially added to the veteran's cause 
of death.

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Because the weight of the medical evidence is against the 
claim for service connection for the cause of the veteran's 
death, the claim must be denied. 


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


